Citation Nr: 1825088	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected right knee disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for residual complications of June 26, 1981 gallbladder surgery at the Veterans Affairs Medical Center in Hampton, Virginia.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to September 1980, with additional service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified in a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds the issue of entitlement to TDIU was raised by testimony at the hearing before the undersigned; therefore, the issues before the Board are as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the August 2017, the Veteran testified that her most recent VA examination associated with her right knee was in June 2014.  This is confirmed by review of the Veteran's claims file.  The Veteran also testified that her right knee has gotten worse since that examination.  

Therefore, due to the passage of time and the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected right knee disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Concerning the Veteran's claim for entitlement to compensation under 38 U.S.C. §  1151 the Veteran's representative provided that X-ray evidence demonstrated that sutures and clips were left inside the Veteran.  This is confirmed by the Veteran's post-service VA treatment records dated June 2010.  The representative also testified that the Veteran did not have a specific diagnosis attributable to these sutures and clips but the Veteran did have a diagnosis of irritable bowel syndrome (IBS) and experienced abdominal pain which she attributed to negligence arising from the surgery.  

At the Veteran's request, the record was held open for 60 days to afford the Veteran the opportunity to submit a nexus statement from a private physician regarding this issue.  No such opinion was associated with the Veteran's claims file.  However, the Veteran did submit medical literature in support of the claim.  Therefore, given the Veteran's assertions and the evidence of sutures and clips, Board finds that the "low threshold" standard for when an examination is necessary has been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The issue of entitlement to TDIU is inextricably intertwined with the issues being remanded.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right knee disability.  Copies of the Veteran's claims file and any pertinent records should be made available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's right knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiners must test the range of motion in active motion, passive motion, weight-bearing, and non-weight bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Schedule the Veteran for the appropriate examination to determine the nature and likely etiology of any residuals of the Veteran's gallbladder surgery.

(a)  Based on a review of the record, the examiner should specifically indicate whether the Veteran has diagnosable residuals from her June 1981 gallbladder surgery.

In answering this question, the examiner should consider, and discuss as necessary, the June 2010 VA X-ray records identifying sutures and clips in her abdomen, the Veteran's diagnosed IBS, and the Veteran's statements regarding pain associated with these sutures and clips.

(b)  For any diagnosed residual, to include IBS, is it at least as likely as not that the disability is causally related to the gallbladder surgery on June 26, 1981 gallbladder surgery?

In providing this opinion, the examiner must consider the June 2010 VA X-ray records identifying sutures and clips in her abdomen and the Veteran's statements regarding pain associated with these sutures and clips.

If the examiner answer to (b) is yes, the following questions must be answered: 

i)  If there is additional disability as a result of the June 26, 1981 gallbladder surgery, the examiner must state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on the part of VA. 

ii)  Notwithstanding any informed consent documents, the examiner must also state whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's claims, to include entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




